
	
		II
		110th CONGRESS
		1st Session
		S. 858
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Wyden (for himself,
			 Ms. Snowe, Ms.
			 Collins, Mr. Enzi,
			 Mr. Menendez, Mr. Inouye, Mr.
			 Durbin, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the transportation fringe benefit to bicycle
		  commuters.
	
	
		1.Short titleThis Act may be cited as the
			 Bicycle Commuters Benefits Act of
			 2007.
		2.Extension of transportation fringe benefit
			 to bicycle commuters
			(a)In generalParagraph (1) of section 132(f) of the
			 Internal Revenue Code of 1986 (relating to general rule for qualified
			 transportation fringe) is amended by adding at the end the following:
				
					(D)Bicycle commuting
				allowance.
					.
			(b)Bicycle commuting allowance
			 definedParagraph (5) of
			 section 132(f) of the Internal Revenue Code of 1986 (relating to definitions)
			 is amended by adding at the end the following:
				
					(F)Bicycle commuting allowanceThe term bicycle commuting
				allowance means an amount provided to an employee for transportation on
				a bicycle if such transportation is in connection with travel between the
				employee’s residence and place of
				employment.
					.
			(c)Limitation on exclusionSubparagraph (A) of section 132(f)(2) of
			 the Internal Revenue Code of 1986 (relating to limitation on exclusion) is
			 amended by striking subparagraphs (A) and (B) and inserting
			 subparagraphs (A), (B), and (D).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
